Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon stipulation of counsel for the parties to the effect that the market value or price at the time of exportation of the merchandise covered by said appeal, at which such or similar merchandise was freely offered for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of containers and coverings of whatever nature, and all other costs, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, is DM 550 per kilo, net packed; and that there was no higher export value for the merchandise herein at the time of exportation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is DM 550 per kilo, net packed.
Judgment will issue accordingly.